*959ON MOTION

ORDER

Upon consideration of Hyundai Motor America, Hyundai Motor Manufacturing Alabama LLC, and Kia Motors America, Inc.’s, and Affinity Labs of Texas, LLC’s “Joint Stipulation of Voluntary Dismissal,” which the court treats as a motion to voluntary dismiss the appeals from case no. 08-CV-00164 (E.D.Tex),*
IT IS ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs in 2011-1350, -1386.
(3) The revised official caption is reflected above in case no. 2011-1365.

 This voluntary dismissal relates only to case numbers 2011-1350 and 2011-1386, and has no effect on pending appeal number 2011-1365.